Title: From Alexander Hamilton to Jeremiah Olney, 9 September 1794
From: Hamilton, Alexander
To: Olney, Jeremiah


Treasury Department, September 9, 1794. “In answer to your favour of the 11th. of August last on the subject of the Suits brought against you by Arnold & Dexter, I shall just observe, that if an application to the General Assembly for a new Trial, can be effected in time, without precluding the right of ultimately resorting to the Court of the United States, there can be no objection to your adopting that mode in the first instance.”
